333 S.W.3d 489 (2010)
STATE of Missouri, Appellant,
v.
Elize J. CHAVEZ, Respondent.
No. ED 93885.
Missouri Court of Appeals, Eastern District, Division Four.
November 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 8, 2011.
Alexa Pearson, Columbia, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Elizes Chavez ("Defendant") appeals from the judgment entered upon a jury verdict convicting Defendant of third-degree assault, in violation of Section 565.070.[1] Pursuant to Section 565.070.4, *490 the trial court entered judgment against Defendant for a Class D felony and sentenced Defendant to four years' imprisonment because he had two prior convictions for third-degree assault of a "family or household member." We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.